DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munshi et al. (US 2013/0179050 A1), hereafter Munshi, evidenced by Statista (www.statista.com/statistics/698387/selected-petroleum-products-boiling-temperature/), hereafter Statista.
Regarding claim 1, Munshi discloses compression ignition engine (1; Fig. 1) comprising: an engine body having a combustion chamber (4); a first fuel supply (11) configured to supply a first fuel (natural gas; [0034]) to the combustion chamber; a second fuel supply (12) configured to supply a second fuel (diesel; [0034]) to the combustion chamber, the second fuel less easily vaporizing than the first fuel, and having a pressure and temperature at which compression ignition is initiated and at least one of which is lower than that of the first fuel (Statista: www.statista.com/statistics/698387/selected-petroleum-products-boiling-temperature/ teaches Gas oil (diesel) boiling point is 200-300C and Methane (natural gas) boiling point is -161.6C; hence the inherent properties of natural gas and diesel); and a controller (16) configured to output a signal to each of the first fuel supply and the second fuel supply [0051], wherein the controller outputs a signal to the first fuel supply such that a weight of the first fuel supplied to the combustion chamber is larger than a weight of the second fuel supplied to the combustion 

Regarding claim 2, Munshi further discloses the compression ignition engine of claim 1, wherein the first fuel has a boiling point lower than that of the second fuel (Statista: www.statista.com/statistics/698387/selected-petroleum-products-boiling-temperature/ teaches Gas oil (diesel) boiling point is 200-300C and Methane (natural gas) boiling point is -161.6C).

Regarding claim 3, Munshi discloses the compression ignition engine of claim 1, wherein the controller outputs the signal to each of the first fuel supply and the second fuel supply such that the weight of the second fuel supplied to the combustion chamber accounts for 10% or less of a total weight of whole fuel supplied to the combustion chamber ([0017] and [0051]).

Regarding claim 10, Munshi discloses the compression ignition engine of claim 1, wherein the controller outputs the signal to the first fuel supply such that the first fuel is supplied to the combustion chamber during an intake stroke ([0019] and [0027]), and the controller outputs the signal to the second fuel supply such that the second fuel is supplied to the combustion chamber during a compression stroke after the intake stroke [0050].

Regarding claim 12, Munshi discloses a method for controlling a compression ignition engine (title), the method comprising: allowing a controller (16) to output a signal to a first fuel supply (11) such that a first fuel (natural gas) is supplied to a combustion chamber (4) of an engine (1); allowing the controller to output a signal to a second fuel supply (12) such that a second fuel (diesel) is supplied to the combustion chamber after the first fuel is supplied ([0051-0052]), the second fuel less easily vaporizing than the first fuel, and having a pressure and temperature at which compression ignition is initiated and at least one of which is lower than that of the first fuel (Statista: www.statista.com/statistics/698387/selected-petroleum-products-boiling-temperature/ teaches Gas oil (diesel) boiling point is 200-300C and Methane (natural gas) boiling point is -161.6C; hence the inherent properties of natural gas and diesel); after the second fuel is supplied to the combustion chamber, compressing and igniting an air-fuel mixture formed inside the combustion chamber, and allowing the controller to output a signal to the first fuel supply such that a weight of the first fuel supplied to the combustion chamber is larger than a weight of the second fuel supplied to the combustion chamber ([0017] and [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. (US 2013/0179050 A1), in view of Wright et al. (US 6,684,852 B2), hereafter Wright.
Munshi is silent as to the first fuel includes naphtha and gasoline. 
Wright discloses a compression ignition engine (10) having a first injector (22) configured to supply a first fuel (naphtha or gasoline; column 7, line 36-47), and a second injector (26) configured to supply a second fuel (diesel; column 8, line 31-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Munshi by using various different types of fuels such as gasoline and naphtha as alternative fuels that can improve fuel efficiency while reducing exhaust emissions (col. 7 and 34-35).

Claims 6, 7, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. (US 2013/0179050 A1), in view of Minami (US 2015/0315986 A1).
Regarding claims 6, 7, 8, 9 and 11, Munshi discloses a three-way catalyst (21) disposed in an exhaust passage (8). Munshi is silent to a compression engine wherein an air-fuel ratio of exhaust gas discharged from the combustion chamber fall within a range of 14.5 to 15.0. Minami discloses a compression engine having a diesel injector and a natural gas injector {0018], and a method of combustion wherein an air-fuel ratio of exhaust gas discharged from the combustion chamber fall within a range of 14.5 to 15.0 (paragraph [0018] discloses a method of manipulating the air and fuel to achieve a stoichiometric combustion. It’s known in the art that the stoichiometric combustion has the A/F ratio 14.7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Minami to the compression engine of Munshi in order to prevent accidental fires and unburned hydrocarbon (unburned HC) emissions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et. al. (U.S. 2013/0158837) discloses a compression ignition engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/Primary Examiner, Art Unit 3747